DETAILED ACTION
This office action is in response to the initial filing dated June 14, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 1 recites the acronym “GSR” for the first time without proper definition of the acronym.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motokura et al. (Motokura; JP 2006300906 – Translation provided).
As to claim 1, Motokura teaches a GSR sensor element (Paragraph [0001] teaches a magnetic sensor), comprising: 
an electrode wiring board (Figure 10, Item 14; Paragraph [0032] teaches a substrate); 
a magnetic wire that is a magnetosensitive body formed on the electrode wiring board (Paragraph [0016]); 
a coil wound around the magnetic wire (Paragraph [0028]); 
and four terminals formed on end parts of the coil for connection to an external integrated circuit (Figures 6 and 9; Paragraph [0039] teach the sensor element as part of an electronic circuit), wherein 
the coil includes a pair of the magnetic wires having currents flowing in opposite directions (Figures 9 and 10; Paragraphs [0029] and [0043]) through an insulating material (Paragraphs [0030] and [0049]; Figure 10, Item 13), 
the coil includes a coil lower part, a coil upper part, and a joint part connecting both (Figure 9 shows a gray portion of the coil and a white portion of the coil where the gray portion corresponds to the upper and joint part and the white part is the lower part), and 
the pair of the magnetic wires are separated by an insulating wall in the coil (Figures 9 and 10 show a portion of the substrate dividing the two magnetic wires).
As to claim 3, depending from the GSR sensor element according to claim 1, Motokura teaches wherein an outer periphery of the magnetic wire is coated with an insulating material (Paragraphs [0024] and [0049] teach that the insulator penetrates the sensor; Figure 10).  
As to claim 5, depending from the GSR sensor element according to claim 1, Motokura teaches wherein the coil includes a recessed coil lower part, a plane coil upper part, and the joint part connecting both (Figure 9 shows a lower part, upper part, and joint part; Figure 10 shows the grooves for the recessed lower part and plane upper part), 
11the pair of the magnetic wires are inserted in a groove on the board (Figure 10) having an embedded insulating material (Figure 10, Item 13) and are subjected to wiring at the coil lower part (Paragraphs [0033] and [0034]), 
an upper surface of the groove is subjected to wiring at the coil upper part (Figures 3 and 10; Item 3c; Paragraph [0033]), and 
the joint part electrically joints an end part of the coil lower part and an end part of the coil upper part to form a coil (Figure 9).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Motokura et al. (Motokura; JP 2006300906 – Translation provided) as applied to claim 1 above, and further in view of Honkura et al. (Honkura; US PG Pub #2013/0181705).
As to claim 2, depending from the GSR sensor element according to claim 1, Motokura does not explicitly teach wherein the magnetic wire includes a plurality of pairs of magnetic wires. 
In the field of magneto-impedance sensor elements, Honkura teaches wherein the magnetic wire includes a plurality of pairs of magnetic wires (Figure 12; Paragraph [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Motokura with the teaching of Honkura because this structure can provide a high output voltage from a miniaturized sensor element (Paragraph [0087]).
As to claim 6, depending from the GSR sensor element according to claim 1, Motokura teaches wherein the coil includes a coil lower part, a convex coil upper part, and the joint part connecting both (Figure 9 shows a lower part, convex upper part, and joint part), 
the pair of the magnetic wires are fixed by insulating resin, 
a side part and an upper part of the pair of the magnetic wires are covered thinly by insulating resin and are subjected to wiring at the coil upper part (Paragraphs [0030], [0033] and [0034]), and 
the joint part electrically joints an end part of the coil lower part and an end part of the coil upper part to form a coil (Figure 9).
However, Motokura does not explicitly teach a plane coil lower part and the pair of magnetic wires are fixed on an upper surface of wiring at the coil lower part performed on a flat surface of the board.
In the field of magneto-impedance sensor elements, Honkura teaches a plane coil lower part (Figure 2, Item 30) and the pair of magnetic wires are fixed on an upper surface of wiring at the coil lower part performed on a flat surface of the board (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Motokura with the teaching of Honkura because this structure can provide a high output voltage from a miniaturized sensor element (Paragraph [0087]) while also providing high production efficiency and high accuracy (Paragraph [0012]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motokura et al. (Motokura; JP 2006300906 – Translation provided) as applied to claim 1 above, and further in view of Honkura et al. (Honkura ‘551; US PG Pub #2016/0116551).
As to claim 4, depending from the GSR sensor element according to claim 1, Motokura teaches wherein the coil includes a recessed coil lower part, a coil upper part, and the joint part connecting both (Figure 9 shows a lower part, upper part, and joint part; Figure 10 shows the grooves for the recessed lower part), 
the pair of the magnetic wires are embedded in a groove on the board coated with an insulating material and are subjected to wiring at the coil lower part and fixed by insulating resin having an adhesion function and a resist function (Paragraph [0030] teaches an epoxy resin as the insulator which has properties of adhesion and resistance; Paragraphs [0033] and [0034]), 
an upper part of the pair of the magnetic wires is covered thinly by surface tension of the insulating resin and subjected to wiring at the coil upper part (Figures 3 and 10; Item 3c; Paragraph [0033]), and 
the joint part electrically joints an end part of the coil lower part and an end part of the coil upper part to form a coil (Figure 9).
Motokura does not explicitly teach a convex upper part.
In the field of magneto-impedance sensor elements, Honkura ‘551 teaches a convex upper part (Figure 2, Item 32; Paragraphs [0047] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Motokura with the teaching of Honkura ‘551 because reducing the coil pitch allows the sensor to have high sensitivity, low noise, expanded measurement range, and reduced size (Paragraph [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honkura et al. (US PG Pub #2011/0089512)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688